Citation Nr: 1520659	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  97-26 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to retroactive vocational rehabilitation training benefits under Chapter 31 of Title 38 of the United States Code prior to August 29, 2005.

(The issues of service connection for gastroesophageal reflux disease (GERD), hemorrhoids, and rectal polyps are the subjects of a separate Board of Veterans' Appeals decision.)


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1976 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In June 1999, the Veteran testified at a Board hearing held before a Veterans Law Judge who is no longer active with the Board.  A transcript of the June 1999 Board hearing has been associated with the physical claims file.

In February 2000, the Board remanded the vocational rehabilitation issue to the RO for readjudication of the issue of an increased disability rating in excess of 10 percent for the service-connected cervical spine disability.  In December 2004, the Board remanded the vocational rehabilitation issue again for compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  The vocational rehabilitation issue was remanded by the Board for a third time in November 2006 for further review by the RO based on the contemporaneous Board decision granting an increased disability rating of 20 percent for the service-connected cervical spine disorder, effective August 29, 2005.

The record reflects that, following the November 2006 Board Remand, the RO granted entitlement to Chapter 31 vocational rehabilitation benefits, but only for the period beginning on August 29, 2005, based on the newly-assigned increased 20 percent disability rating for the service-connected cervical spine disability.  The Veteran subsequently disagreed with the effective date assigned for the Chapter 31 vocational rehabilitation benefits.

In March 2008, the Board remanded the vocational rehabilitation issue to the RO to afford the Veteran a hearing before the Board, as requested in an August 2007 VA Form 9.  In September 2008, the Veteran testified at a hearing held before a Veterans Law Judge in Milwaukee, Wisconsin (a Travel Board hearing).  A copy of the hearing transcript has been associated with the physical claims file.

In a November 2008 decision, the Board issued a decision denying retroactive vocational rehabilitation training benefits under Chapter 31 of Title 38 of the United States Code for the period prior to August 29, 2005.  The Veteran filed an appeal with the United States Court of Appeals for Veterans Claims (Court).

In a February 2011 Memorandum Decision, the Court vacated and remanded the November 2008 Board decision, finding inadequate reasons and bases for determining that an amended vocational rehabilitation regulation could not be applied to the Veteran's pending claim for retroactive vocational rehabilitation benefits.  In October 2011, the Board remanded the vocational rehabilitation issue for the RO to adjudicate the claim in accordance with Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005), to determine whether the March 2007 revisions to 38 C.F.R. § 21.52 (2014) applied to the Veteran's pending claim for retroactive vocational rehabilitation benefits for the period prior to August 29, 2005.  The RO readjudicated the claim in a May 2013 supplemental statement of the case that included an analysis under Princess Cruises. 

In April 2014, the Veteran presented testimony relevant to the issue of vocational rehabilitation, as well as the other issues noted on the title page that are subject to a separate decision, at a Board hearing held before the undersigned Veterans Law Judge in Milwaukee, Wisconsin (Travel Board hearing).  A transcript of the Board hearing has been associated with the electronic file on the "Virtual VA" system.  

In December 2014, the Board remanded the matter to obtain the Veteran's VA Vocational Rehabilitation file, and for readjudication by the Agency of Original Jurisdiction (AOJ).  The VA Vocational Rehabilitation file has been associated with the claims file, the matter has been readjudicated by the AOJ, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The revisions to 38 C.F.R. § 21.52 made effective April 25, 2007 do not have a "genuinely retroactive effect" on the Veteran's pending claim for retroactive vocational rehabilitation training benefits under Chapter 31 of Title 38 of the United States Code prior to August 29, 2005.

2.  For the period prior to August 29, 2005, the only service-connected disability was the cervical spine strain disability, rated as noncompensable (0 percent) from June 24, 1978 to August 28, 1996, then as 10 percent from August 28, 1996 to August 29, 2005.

3.  For the period prior to August 29, 2005, the service-connected cervical spine strain disability did not constitute a serious employment handicap under the provisions of 38 C.F.R. § 21.52(b) (1998-2006).


CONCLUSIONS OF LAW

1.  The revisions to 38 C.F.R. § 21.52 made effective April 25, 2007 may be applied to the Veteran's pending claim for retroactive vocational rehabilitation training benefits under Chapter 31 of Title 38 of the United States Code prior to August 29, 2005.  Landgraf v. USI Film Products, 511 U.S. 244, 280 (1994); Princess Cruises, 397 F.3d at 1364.

2.  The revisions to 38 C.F.R. § 21.52 do not authorize the award of benefits for the period prior to the April 25, 2007 effective date of the revisions.  38 C.F.R. §§ 21.320(b), 21.322(h) (2014).

3.  For the period prior to August 29, 2005, the criteria for earlier induction to a training and rehabilitation  service have not been met.  38 U.S.C.A. §§ 3101, 3102, 5107 (West 2014); ); 38 C.F.R. §§ 21.52 (1998-2006), 21.40, 21.282(b) (2014).

4.  The criteria for entitlement to a program of vocational rehabilitation under Chapter 31, Title 38 of the United States Code prior to August 29, 2005 are not met.  38 U.S.C.A. §§ 3101, 3102, 5107 (West 2014); 38 C.F.R. §§ 21.40, 21.52,  21.282(b), 21.320(b), 21.322(h) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist under VCAA are relevant to Chapter 51 of Title 38 of the United States Code but do not apply in situations that are governed by other chapters.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004).  As the issue on appeal pertains to vocational training and rehabilitation benefits that are governed by Chapter 31 of Title 38, the VCAA does not apply in this case. 

Entitlement to Retroactive Vocational Rehabilitation Training Benefits

In a January 1998 rating decision, the RO granted an increased rating of 10 percent for a cervical spine disability, effective August 28, 1996.  In a November 2006 decision that followed the Veteran's appeal for an increased disability rating in excess of 10 percent for the cervical spine disability, the Board granted an increased disability rating of 20 percent, effective from August 29, 2005.  

Also in January 1998, the Veteran filed an application for VA vocational rehabilitation services, which the RO denied in a March 1998 rating decision.  Given the 20 percent disability rating for a cervical spine disability assigned by the Board in November 2006, the RO granted the concurrent claim for VA vocational rehabilitation benefits, effective August 29, 2005, the effective date of the 20 percent disability rating for the cervical spine disability.

The Veteran seeks retroactive vocational rehabilitation training benefits under Chapter 31 of Title 38 of the United States Code prior to August 29, 2005 to cover expenses for attending vocational training programs and college courses.  See August 2009 pro se brief for the Court.  The Veteran contends that retroactive payment for training is warranted because he achieved satisfactory grades in school and training courses, he graduated, and cannot maintain a job.  See August 20007 VA Form 9.

Basic entitlement to vocational rehabilitation training under Chapter 31, Title 38 of the United States Code, generally requires that a veteran have a service-connected disability rated as: (1) 20 percent or more disabling and that he or she is in need of rehabilitation due to an employment handicap, or (2) 10 percent disabling and that he or she is in need of rehabilitation because of a serious employment handicap.  38 U.S.C.A. § 3102 (West 2014); 38 C.F.R. § 21.40(a)(b) (2014).  As described in the procedural history above, because the Veteran's the service-connected cervical spine disability has been rated at 20 percent for the period from August 29, 2005, the evidence needed to show only an employment handicap during the period from August 29, 2005.  As to the period prior to August 29, 2005, because the service-connected cervical spine disability was rated at 10 percent, the evidence must demonstrate a serious employment handicap for the Veteran to qualify for retroactive vocational rehabilitation training benefits.

VA regulations defining a "serious employment handicap" have changed over time.  From 1998 to 2006, 38 C.F.R. § 21.52(b) defined "serious employment handicap" as a significant impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with such veteran's abilities, aptitudes, and interests.   38 C.F.R. § 21.52(b) (1998-2006).  Pursuant to that regulation, a veteran found to have an employment handicap was also considered to have a "serious employment handicap" if he or she had a neuropsychiatric service-connected disability rated at 30 percent or more disabling or any other service-connected disability rated at 50 percent or more disabling.  38 C.F.R. § 21.52(c) (1998-2006).  A finding of "serious employment handicap" was not made if a veteran's service-connected disability was rated at less than 30 percent disabling unless (1) the veteran's service-connected disability had caused substantial periods of unemployment or unstable work history; (2) the veteran had demonstrated a pattern of maladaptive behavior that is shown by a history of withdrawal from society or continuing dependency on government income support programs; and (3) a counseling psychologist at the Vocational Rehabilitation and Counseling Division had made a determination of serious employment handicap.  38 C.F.R. § 21.52(e), (f) (1998-2006). 

The provisions of 38 C.F.R. § 21.52(e), (f) (1998-2006) cited above are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision had to be met).  Accordingly, all three conditions listed in 38 C.F.R. § 21.52(e), (f) (1998-2006) must be met in order to find a "serious employment handicap" when a veteran is not shown to have a neuropsychiatric service-connected disability rated at 30 percent or more disabling or any other service-connected disability rated at 50 percent or more disabling.

In March 2007, VA revised 38 C.F.R. § 21.52, effective April 25, 2007.  Under the revised regulation, a "serious employment handicap" will be found to exist only if a counseling psychologist (CP) or vocational rehabilitation counselor (VRC) determines that the individual has (1) significant vocational impairment; (2) the effects of the significant vocational impairment have not been overcome; and 
(3) service-connected disability(ies) contributed to the individual's overall significant vocational impairment.  38 C.F.R. § 21.52 (2007-2014).

When determining whether new statutes or new or revised regulations may be applied to pending claims, the U.S. Supreme Court has indicated that, in the absence of Congressional intent as to the temporal reach of a new statute, the applicability of the new statute depends upon whether applying the statute to a particular claim would have genuinely retroactive effect.  See Landgraf, 511 U.S. at 280.  Under the Supreme Court's precedents, if applying a new statute or regulation to a pending claim would have a genuinely retroactive effect, it may not be applied; however, if there would be no such retroactive effect, the new statute or regulation must be ordinarily applied.  VAOPGCPREC 7-2003.

In this case, the proposed regulations regarding evaluations of individuals who apply for vocational rehabilitation benefits and services under chapter 31 (38 C.F.R. §§ 21.50-21.52) do not address the question of when or under what circumstances the revised version should be applied in a pending case.  As such, the Board must next determine whether the revisions to 38 C.F.R. § 21.52 made effective April 25, 2007 would have genuinely retroactive effect.

The Supreme Court has provided guidance for determining whether a statute or regulation would have a genuinely retroactive effect if applied to a particular claim.  Generally, the Supreme Court has noted that "familiar consideration of fair notice, reasonable reliance, and settled expectations offer sound guidance."  Landgraf at 
270.  More specifically, the Supreme Court outlined that courts should consider whether the revised statute or regulation would (1) impair rights possessed by a party when he acted, (2) increase a party's liability for past conduct, or (3) impose new duties with respect to transactions already completed.  Id. at 280.  

The Federal Circuit has applied the holding in Landgraf to retroactive application of rules and regulations.  In Princess Cruises, the Federal Circuit created a three-part test encompassing the factors laid out in Landgraf to be used in determining whether a rule or regulation would appear to have a retroactive effect.  The Federal Circuit prescribed the following factors for consideration: (1) "'the nature and extent of the change of the law,'" (2) "'the degree of connection between the operation of the new rule and a relevant past event,'" and (3) "'familiar considerations of fair notice, reasonable reliance, and settled expectations.'"  Princess Cruises, 397 F.3d at 1364 (quoting Landgraf at 270).

With regard to the nature and extent of the change of the law, the Board finds that the April 2007 revision provides a meaningful change from the prior regulation.  Prior to April 2007, a finding of serious employment handicap was based in significant part on the disability rating assigned to the service-connected disabilities, and the earlier regulation provided that such a finding "will normally not be made where a veteran's service-connected disability is rated at less than thirty percent disabling."  38 C.F.R. § 21.52(e) (1998-2006).  The revision makes clear that the determination of whether an individual has a serious employment handicap no longer directly relates to the service-connected disability ratings, but instead encompasses consideration of the combination of all restrictions and their effects on the individual.  The Board finds that such a change is fundamental or substantial because it has the potential to affect the substantive rights of claimants, including claimants such as the Veteran, whose service-connected disabilities are rated less than thirty percent.

With regard to the degree of connection between the operation of the new rule and a relevant past event, the Board finds that there is no significant connection with past events.  First, the Veteran chose to attend school and incur associated costs before the regulatory change was implemented.  The Veteran has not indicated reliance on an anticipated change in the regulation, and the revised regulation was not in effect when the Veteran chose to attend school.  More specifically, the revised regulation was not revised until March 2007, with a future effective date established for April 25, 2007, neither of which could have influenced the Veteran's decision to apply to vocational rehabilitation benefits in January 1998 and enroll in a vocational rehabilitation program for the period prior to August 29, 2005.

Second, the revised regulation only operates prospectively; therefore, the revised regulation does not meaningfully alter the consequences of past events.  Under 38 C.F.R. §§ 21.322(h) and 21.320(b) (2014), the effective date for commencing a program of training and rehabilitation under Chapter 31 pursuant to a liberalizing statute or regulation may be no earlier than the effective date of the statute or regulation.  38 U.S.C.A. § 5113 (West 2014) ("effective dates relating to awards under chapters 30, 31, 32, 34, and 35 of this title or chapter 106 of title 10 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation"); 38 U.S.C.A. § 5110(g) (West 2014) ("where compensation . . . is awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase . . . shall not be earlier than the effective date of the Act or administrative issue").  Thus, if the revised version of 38 C.F.R. § 21.52 were applied here, even if the Veteran had a "serious employment handicap" for the period prior to August 29, 2005, the Veteran would not be so entitled because the effective date of any benefit awarded pursuant to the revised regulation could be no earlier than the date of the change, which is April 25, 2007.  

In similar fashion, as a general matter, most statutes or regulations liberalizing the criteria for entitlement to compensation, pension, or dependency and indemnity compensation may be applied to pending claims because their effects would be limited to matters of prospective benefits.  VAOPGCPREC 7-2003.  Just as a revised regulation generally governs future entitlement, rather than past entitlement, applying the revised 38 C.F.R. § 21.52 does not meaningfully alter the consequences of past events.  See Landgraf at 273 ("When the intervening statute authorizes or affects the proprietary of prospective relief, application of the new provision is not retroactive").  

With regard to familiar considerations of fair notice, reasonable reliance, and settled expectations, the Board finds that, because the revised regulation was not in effect when the Veteran chose to attend school, as previously discussed, there could have been no "reasonable reliance" on it or "settled expectations" regarding the change.  Further, applying the revised regulation to grant prospective benefits would not undermine any reliance or expectations that either the Veteran or VA may have had based on prior law.

For the reasons outlined above, the Board finds that the revisions to 38 C.F.R. § 21.52 made effective April 25, 2007 do not have a "genuinely retroactive effect" on the Veteran's pending claim for retroactive vocational rehabilitation training benefits under Chapter 31 of Title 38 of the United States Code prior to August 29, 2005.  Most specifically, the revised regulation only operates prospectively because it is limited by the regulations governing the effective date of liberalizing statues or regulations.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 21.320(b), 21.322(h).  In other words, the revisions to 38 C.F.R. § 21.52 made effective April 25, 2007 cannot meaningfully alter the consequences of past events because the revisions do not retroactively create a benefit to reimburse claimants for previous vocational rehabilitation expenses; therefore, there is no "genuinely retroactive effect" on the Veteran's pending claim for retroactive vocational rehabilitation training benefits, and the revisions to 38 C.F.R. § 21.52 made effective April 25, 2007 may be applied in this case.  See Landgraf at 280; Princess Cruises at 1364; VAOPGCPREC 7-2003.

Within this context, the current 38 C.F.R. § 21.52, as made effective on April 25, 2007, does not authorize retroactive vocational rehabilitation training benefits under Chapter 31 of Title 38 of the United States Code prior to August 29, 2005.  As emphasized in the discussion above, the current 38 C.F.R. § 21.52 does not authorize the award of benefits for the period prior to the April 25, 2007 effective date.  38 C.F.R. §§ 21.320(b), 21.322(h).  Thus, even if the criteria specified in 38 C.F.R. § 21.52, as revised in 2007, are applied retroactively and the Veteran is determined to be entitled to Chapter 31 benefits and services between 1998 and 2005 based on the revised criteria, the Veteran would not be reimbursed for the incurred costs and fees. 

While 38 C.F.R. § 21.52 is generally governed by the award commencement dates found at 38 C.F.R. § 21.322(h), the Board has also considered whether an exception applies based on whether the Veteran is entitled to earlier induction to a training and rehabilitation service under 38 C.F.R. § 21.282 (2014).  See 38 C.F.R. § 21.320(b)(1).  Under 38 C.F.R. § 21.282(b), a veteran may be inducted into a vocational rehabilitation program retroactively when all of the following conditions are met: (i) the period for which retroactive induction is within the veteran's basic period of eligibility; (ii) the veteran is entitled to disability compensation during the period for which retroactive induction is requested and met the criteria for entitlement to vocational rehabilitation for that period, and (iii) the training the veteran pursued during the period is applicable to the occupational objective that is confirmed in initial evaluation to be compatible with his or her disability, consistent with his or her abilities, interests, and aptitudes, and otherwise suitable for accomplishing vocational rehabilitation (emphasis added).

In sum, the Board's determination of whether the Veteran is entitled to retroactive vocational rehabilitation training benefits under Chapter 31 prior to August 29, 2005 shall proceed under consideration of the regulations in effect during the period from 1998 to 2005.  More specifically, the Board must consider entitlement to retroactive vocational rehabilitation training benefits in the context of the definition of "serious employment handicap" in effect from 1998 to 2005.

The Board finds that, for the period prior to August 29, 2005, the only service-connected disability was the cervical spine strain disability, rated as noncompensable (0 percent) from June 24, 1978 to August 28, 1996, and as 10 percent from August 28, 1996 to August 29, 2005.  Accordingly, the Veteran could be entitled to retroactive vocational rehabilitation training benefits under Chapter 31 prior to August 29, 2005 so long as the Veteran was in need of rehabilitation because of a serious employment handicap, as defined by the regulations in effect for the period from 1998 to 2005.  

For claims filed prior to October 9, 1996, VA must consider both service-connected and nonservice-connected disabilities when determining whether a veteran has an employment handicap for vocational rehabilitation purposes.  See Davenport v. Brown, 7 Vet. App. 476 (1995).  In this case, however, the Veteran's application for vocational rehabilitation was received on January 27, 1998; therefore, the qualifying employment handicap must be the result of the service-connected cervical spine strain disability alone.  38 C.F.R. § 21.52(c), (e), (f) (1998-2006).

On review of all the evidence, lay and medical, the Board finds that, for the period prior to August 29, 2005, the service-connected cervical spine strain disability did not constitute a serious employment handicap.  First, for the period prior to August 29, 2005, the Veteran did not have a neuropsychiatric service-connected disability rated at 30 percent or more disabling or any other service-connected disability rated at 50 percent or more disabling.  As noted above, the Veteran's only service-connected disability for the period prior to August 29, 2005 was the cervical spine strain disability, which was rated at 10 percent or less.

Second, the evidence does not demonstrate that the service-connected cervical spine strain disability caused substantial periods of unemployment or unstable work history, or that a counseling psychologist at the VA Vocational Rehabilitation and Counseling Division made a determination of serious employment handicap during the period prior to August 25, 2009.  The Board has carefully reviewed the Veteran's extensive claims file, which includes VA and private inpatient and outpatient treatment records, as well as the Social Security Administration disability benefits file, with that agency's findings regarding employability and the supporting medical evidence.  The evidence contained in the claims file shows that the Veteran was unemployable for most of the period from 1998 to 2005 due to nonservice-connected schizophrenia.

The medical treatment records in the claims file contain occasional reference to pain and stiffness of the cervical spine, with corresponding limitation of heavy lifting.  VA cervical spine examination reports from December 1998, October 2001, and December 2003 all include notes from the VA examiners suggesting that the Veteran was exaggerating the severity of cervical spine strain disability symptoms during examination, and that actual physical impairment caused by the cervical spine strain disability was minimal.

The Social Security Administration disability benefits records show that the Veteran was granted a disability benefit award in September 1998 based on paranoid schizophrenia (primary diagnosis) and depression (secondary diagnosis).  There is no indication in the Veteran's Social Security Administration disability benefit file that the service-connected cervical spine strain disability was considered by that agency's adjudicators to be a significant factor in granting disability benefits.
 A March 1998 VA Vocational Rehabilitation counseling narrative specifically noted that "although the Veteran seems to have a serious employment handicap, it is not caused by his service connected disability limitations."

Additionally, the Board has carefully considered the lay evidence offered by the Veteran, including written correspondence and oral testimony before the Board in which he asserted that he had lost many jobs during the period prior to August 29, 2005 because of inability to lift heavy loads and otherwise perform manual labor.  The Board finds that the Veteran is competent to testify in regard to the onset, severity, and continuity of the service-connected cervical spine strain disability symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

While the Board finds that the Veteran is a competent witness, the Board also finds that the Veteran is not a credible witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  A VA psychologist conducted a competency examination in January 2000 and characterized the Veteran as "untrustworthy and unreliable."  The Veteran was classified by VA as incompetent from 1997 to 2003.  As noted above, the Veteran was observed by VA medical examiners on three different occasions to be significantly exaggerating cervical spine strain disability symptoms during examination.  One VA examination report notes includes the VA examiner's opinion that "the [Veteran's] story is not consistent and it is difficult to find which story is the true story."  For these reasons, the Board finds that the Veteran's account of his unemployability due to the service-connected cervical spine strain disability is not credible, absent any supporting objective evidence showing termination from employment or denial of employment due to the service-connected cervical spine strain disability, rather than the nonservice-connected psychiatric disorders.

In sum, for the period prior to August 29, 2005, the Veteran did not have a neuropsychiatric service-connected disability rated at 30 percent or more disabling or any other service-connected disability rated at 50 percent or more disabling, and the evidence does not demonstrate that the service-connected cervical spine strain disability caused substantial periods of unemployment or unstable work history, or that a counseling psychologist at the VA Vocational Rehabilitation and Counseling Division made a determination of serious employment handicap.  For these reasons, For the period prior to August 29, 2005, the criteria for earlier induction to a training and rehabilitation  service have not been met.  38 C.F.R. §§ 21.52 (1998-2006), 21.40, 21.282(b) (2014).
As the evidence does not demonstrate that the criteria for earlier induction to a training and rehabilitation  service have been met, the Veteran does not qualify for the exception to the general rule that 38 C.F.R. § 21.52 does not authorize the award of benefits for the period prior to the April 25, 2007 effective date.  38 C.F.R. §§ 21.320(b), 21.322(h).  Thus, as stated above, even if the criteria specified in 38 C.F.R. § 21.52, as revised in 2007, are applied retroactively and the Veteran is determined to be entitled to Chapter 31 benefits and services between 1998 and 2005 based on the revised criteria, the Veteran would not be reimbursed for the incurred costs and fees.  Accordingly, the criteria for entitlement to a program of vocational rehabilitation under Chapter 31, Title 38 of the United States Code prior to August 29, 2005 are not met.  38 U.S.C.A. §§ 3101, 3102, 5107 (West 2014); 38 C.F.R. §§ 21.40, 21.52,  21.282(b), 21.320(b), 21.322(h) (2014).

While the evidence demonstrates that the criteria for retroactive vocational rehabilitation training benefits under Chapter 31 of Title 38 of the United States Code prior to August 29, 2005 have not been met, the Board notes that the Veteran's schooling was funded by the Wisconsin Department of Vocational Rehabilitation (WDVR).  The Veteran did not incur the costs of training; therefore, the Veteran would not be entitled to reimbursement of any expenses for training that were covered by WDVR, even if he were found entitled to authorization of training under Chapter 31.


ORDER

Entitlement to retroactive vocational rehabilitation training benefits under Chapter 31 of Title 38 of the United States Code prior to August 29, 2005 is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


